Citation Nr: 1235647	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder other than tuberculosis.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran had a hearing before the Board in June 2009 and the transcript is of record.

The case was brought before the Board in June 2009 and February 2011, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has a respiratory disease, to include tuberculosis, COPD, and bronchitis, as a result of his military service.

The Veteran's service treatment records indicate he was treated for bronchitis, chest congestion, upper respiratory infection, suspected allergic rhinitis, and tuberculosis exposure during his active duty.  Chest x-rays done shortly after separation from the military on July 1978, moreover, reveal a "small faint nodular density seen in the right lower chest posteriorly."  

The Veteran believes his current respiratory diagnoses are attributable to in-service treatment.  He submitted private medical opinions from his physician, Dr. Patel.  Significantly, Dr. Patel opined in 2009 and 2010 statements that the Veteran's current respiratory diseases are most likely attributable to lung scarring from in-service pneumonia.  

The claim was remanded in part to ensure all private treatment records from Dr. Patel were obtained and an adequate VA examination was afforded where the examiner considers and addresses all aspects of the Veteran's claims.  

In August 2012, the Board received a signed waiver from the Veteran authorizing the VA to obtain private treatment records from Dr. Patel.  These records clearly were not obtained as the claim was already before the Board at the time the authorization was received.  Efforts must be made to obtain these private treatment records.

The Veteran was afforded VA examinations in September 2009 and June 2012 to address whether the Veteran's tuberculosis findings in service represent in-service incurrence of a chronic condition, and whether any of the Veteran's other respiratory diseases, such as chronic obstructive pulmonary disorder (COPD), could be attributable to in-service treatment.  

Similar to the Board's prior remands, the Board finds the 2009 and 2012 VA examinations incomplete.  Neither examiner addressed or otherwise reconciled Dr. Patel's opinions of record linking the Veteran's respiratory disease to lung scarring as a result of in-service treatment for pneumonia.  This is particularly significant in light of July 1978 chest x-ray findings of record noting some lung abnormality.  

Both examiners, moreover, heavily focused on the Veteran's in-service treatment for suspected primary tuberculosis.  The Veteran's service treatment records, however, significantly show symptoms, treatment and diagnoses for respiratory conditions apart from tuberculosis, to include bronchitis, upper respiratory infections, and allergic rhinitis.  

Neither examiner fully addressed or reconciled all relevant medical history and findings.  Rather, both examiners linked the Veteran's current respiratory diseases to his three year smoking history.  Further rationale is required to reconcile the conflicting medical evidence.
 
The VA should also take this opportunity to obtain recent VA outpatient treatment records from February 2011 to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Efforts should be made to obtain any and all identified treatment, to include records with Dr. Patel (in which the Veteran provided a release form in August 2012) and at the VA Medical Center.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  Ask the June 2012 VA examiner to provide an addendum to the prior opinion.  If the same examiner is not available, schedule the Veteran for a new respiratory VA examination to ascertain his current respiratory condition(s) and the likely etiology for each condition diagnosed.  

The examiner must address each respiratory diagnosis rendered and provide opinions as to whether it is "at least as likely as not" (50 percent probability) any of the current diagnoses are related to his military service, to include treatment for bronchitis, upper respiratory infections, allergic rhinitis, or tuberculosis (versus a three year smoking history).  The examiner is to address July 1978 chest x-ray findings, other pertinent medical evidence, and specifically reconcile the opinion with Dr. Patel's opinions and treatment records.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case is to be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

